Citation Nr: 0918217	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
immature personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in April 2006 and September 2007.  
This matter was originally on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas 


FINDINGS OF FACT

1.  By unappealed decision dated in March 1978, the RO denied 
the Veteran's claim of entitlement to service connection for 
immature personality disorder, claimed as a nervous 
condition.  

2.  Evidence submitted subsequent to the March 1978 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of March 1978 is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977). 

2.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for immature personality disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (c), 4.9  
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Pursuant to the Board's April 2006 remand, the 
RO provided VCAA notice to the Veteran in correspondence 
dated in May 2006.  In that letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  

Specific to requests to reopen, the claimant must also be 
notified of the criteria for reopening a claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the May 2006 notice letter was deemed 
insufficient by the Board in its September 2007 remand 
because it contained incorrect information regarding the 
original rating decision.  As a result, the RO provided 
remand-compliant notice in October 2007.  This letter 
included the criteria for reopening a previously denied claim 
and information concerning why the claim was previously 
denied.  The Board finds that adequate Kent notice has been 
provided, and the Board's September 2007 remand directives 
have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

In the October 2007 notice, the RO informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
March 2009.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and private medical records from Dr. Culver, Labette 
County Medical Center, Erie Medical Clinic and the Veteran's 
employer (Boeing).  In its March 1978 rating decision, the RO 
noted that the Veteran did not report for a scheduled VA 
examination.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.    

Analysis 

The Board will first address the issue of whether new and 
material evidence has been submitted to warrant reopening the 
claim of entitlement to service connection for immature 
personality disorder.  Despite any determination by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence on record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).  If the evidence is new, but not 
material, the inquiry ends, and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The Veteran's original claim for service connection for 
immature personality disorder was denied in a March 1978 
rating decision.  The evidence on record at that time 
consisted of service treatment records.  Service connection 
was denied because the Veteran's personality disorder existed 
prior to service and no psychological condition was noted 
upon separation.  The Veteran's July 1974 entrance 
examination report showed he attempted suicide at age 13 by 
shooting himself with a pistol, but the bullet did not 
penetrate his heart.  In a consultation sheet relating to his 
entrance examination, Dr. Spencer stated that the Veteran was 
"without significant mental disorder."  A March 1976 
service treatment note shows the Veteran experienced 
dysphoria related to military service and was not motivated 
for further duty.  The military examiner diagnosed the 
Veteran with immature personality disorder, which existed 
prior to entrance.  No psychological conditions were noted on 
the Veteran's separation examination report.    

The Veteran filed a new claim for psychological issues 
related to spina bifida in July 2002.  Evidence submitted 
subsequent to the March 1978 rating decision included medical 
records from the Veteran's employer (Boeing), Labette County 
Medical Center, Erie Medical Clinic and a private physician.  
Upon reviewing this evidence, the Board does not find any 
basis to reopen the Veteran's claim.  The evidence submitted 
since the March 1978 denial is new in that it was not of 
record at that time; however, it is not material because 
there are no records of psychological treatment.  None of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claim: namely, that the 
Veteran currently suffers from immature personality disorder 
that is related to service.  38 C.F.R. § 3.156(a).  

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).




ORDER

New and material evidence having not been received, 
entitlement to service connection for immature personality 
disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


